DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/13/2020 and 01/15/2020 have been considered by the examiner.  
Status of Claims
3.	Acknowledgement is made to applicant's cancellation of claims 10-11. Claims 1-9 are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munezawa et al. (EP 3112189 A1 – of record).
Regarding claims 1-2, Munezawa teaches a pneumatic tire, see [0001], wherein a contour of an outer surface of each side portion includes a first segment that is a straight line, and a second segment that is a straight line and that is continuous with the first segment, and the contour of the outer surface of the side portion bends outward with a connection point of the first segment and the second segment as a bending point.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd Segment)][AltContent: arrow][AltContent: textbox (1st Segment)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
[AltContent: textbox (Connection point )]
Regarding claims 3-5, as depicted in FIG. 5, the contour includes at most four bending points; as depicted below a distance in a radial direction between the annotated adjacent bending points is not greater than 0.2 times a cross-sectional height of the tire.
[AltContent: textbox (Bending point at max width position wrt radial direction)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Cross-Sectional Height)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding claims 6-8, as depicted above, the contour includes a projection at the bending points; the bending point located at an outermost side is located outward of a maximum width position of the tire in a radial direction; the tire includes a carcass 14 and a pair of beads 12, wherein the carcass includes a carcass ply 44 extending on and between both beads, the carcass ply is turned up around each bead from an inner side toward an . 
Claims 1, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno (US 3,399,257 – of record).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Regarding claims 1-2, Ueno teaches a tire suitable for use with a bicycle – (construed as a two-wheeled vehicle), the tire includes the use of: a contour of an outer surface of each side portion includes a first segment –(portion between sprues 12) that is a straight line, and a second segment –(sidewall surface 5) that is a circular arc and that is continuous with the first segment, and the contour of the outer surface of the side portion bends  at least one of the bending points is located near a base of the tread and inward of the base in a radial direction, and the tire is a tire for a two-wheeled vehicle, see FIG’s 3, 4 above and Col 3 line 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday -Thursday 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749